Accompanying the foregoing findings was the following opinion:
Ei.atciq'ord, Justice.
The district judge, in his opinion,1 states that after a careful examination of the testimony, and with some hesitation, he has arrived at the conclusion that the collision was attributable “to the omission to keep a careful lookout on the Kellie Floyd, and not a failure on the part of the Royal Arch to exhibit the lights required by law.” The testimony was, none of it, taken in court before the judge, but all of it by deposition out of court. In this court there has been added to the proof for the libelants the deposition of the master of a vessel which was sailing on the same course with the Nellie Floyd at the time, and just behind her; and who, though using *460his opera-glass, saw no light on the Royal Arch, when the latter was approaching in such a position that her green light ought to have been seen by him, as well as from the Nellie Floyd, if it had been a proper light. On the whole evidence, I must pronounce for the Nellie Floyd.

 The opinion of tlic district court was as follows, (filed March 1, 3884:)
Benedict, J. A fter a, careful examination of the testimony, and with some hesitation, I have arrived at the conclusion that the collision in question must be attributed to the omission to keep a careful lookout on the Nellie Floyd, and not to a failure .on the part of the Royal Arch to exhibit the lights required by law. The libel against the Royal Arch must therefore be dismissed, and the libel against the Nellie Floyd sustained. The prevailing party must recover his costs.